Citation Nr: 1433254	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-42 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than January 1, 2009, for recognition of the Veteran's spouse as a dependent for purposes of an increase of his compensation award.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO recognized the Veteran's spouse as a dependent for purposes of increasing his compensation award, effective January 1, 2009.  The Veteran timely appealed the assigned effective date, and the issue is properly before the Board.


FINDINGS OF FACT

1. In an April 2007 rating decision, the RO increased the rating for the Veteran's posttraumatic stress disorder (PTSD) to 30 percent, effective November 14, 2005, and 50 percent, effective December 18, 2006.

2. In the April 2007 letter informing the Veteran of this decision, the RO also informed him that it was paying him as a single veteran with no dependents, and that before VA could pay him additional benefits for a dependent, he would have to send a VA Form 21-686c, Declaration of Status of Dependents.

3. The Veteran did not provide the requested information within a year of the April 13, 2007 letter (by April 13, 2008).

4.  The Veteran filed a June 9, 2008 claim for an increased rating and in a November 19, 2008, the RO increased the rating for the PTSD from 50 to 70 percent, effective June 9, 2008.

5.  In the November 2008 letter informing the Veteran of this decision, the RO again informed him that it was paying him as a single veteran with no dependents, and that before VA could pay him additional benefits for a dependent, he would have to send a VA Form 21-686c, Declaration of Status of Dependents.

6.  In December 2008, within one year of the November 2008 notification letter, the Veteran provided the requested information.


CONCLUSION OF LAW

The criteria for an effective date of June 9, 2008, but no earlier, for recognition of the Veteran's spouse as a dependent for purposes of an increase of his compensation award, have been met.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.102, 3.204, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As noted above, however, the claim for an earlier effective date arises from the Veteran's disagreement with effective date assigned in connection with the recognition of his spouse as a dependent. The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In addition, the letters discussed below, requesting specific information from the Veteran regarding the year of his marriage to his current spouse, informed him of what was required in order for him to receive additional compensation based on recognition of her as his dependent.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, as discussed below, the RO assisted the Veteran by requesting specific information regarding the status of his spouse, without which it could not grant the requested benefit.  No other assistance, including a VA examination, would have aided in substantiating the earlier effective date claim in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for an earlier effective date for recognition of the Veteran's spouse as a dependent for purposes of an increase of his compensation award is thus ready to be considered on the merits.

Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).  The statute and regulations specifically provide that an award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3).  The statute and regulation further provides that the effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event, if proof of such event is received by the Secretary within one year from the date of marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).

The regulation further provides that, regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b).

An additional amount of compensation may be payable for a spouse when a veteran is entitled to compensation based on disability evaluated as 30 per cent or more disabling.  38 U.S.C.A. § 1115(1)(A); 38 C.F.R. § 3.4(b)(2).

In this case, the Veteran filed an original claim for compensation in November 2005 and in July 2006, the RO granted entitlement to service connection for PTSD and assigned a 10 percent rating.  In an April 2007 rating decision, the RO increased the rating for the Veteran's PTSD to 30 percent, effective November 14, 2005.  In the April 2007 letter informing the Veteran of this decision, the RO also informed him that it was paying him as a single veteran with no dependents, and that before VA could pay him additional benefits for a dependent, he would have to send a VA Form 21-686c, Declaration of Status of Dependents.  The Veteran did not provide the requested information within a year of the April 13, 2007 letter (by April 13, 2008).

His next communication was his increased rating claim filed on June 9, 2008, in response to which the RO increased the rating for PTSD from 50 to 70 percent in a November 19, 2008 rating decision.  In response to the RO's November 2008 notification of this rating action, in which it indicated that it was paying the Veteran as a single veteran with no dependents and that if he filled out the VA Form 21-686c, it would add any dependents effective the date it received this claim.  The RO received the VA Form 21-686c in December 2008, and began paying the Veteran additional compensation for his spouse effective the first day of the following month, June 1, 2009.

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the Court held that entitlement to additional compensation for dependents is premised on any rating decision establishing compensation under 38 U.S.C.A. § 1114 and rating the disability not less than 30 percent.  Thus, the November 2008 rating decision increasing the rating from 50 to 70 percent qualified as a rating decision upon which entitlement to additional compensation for dependents could be based.  The Court also held that the effective date for additional compensation for dependents must be the same as the effective date of the increase in compensation in the rating decision giving rise to such entitlement, regardless of any previous grant of benefits, if proof of dependents is submitted within one year of notice of the rating action.  Id.  Here, the Veteran submitted proof of dependents within a year of the November 19, 2008 rating decision increasing the rating for PTSD from 50 to 70 percent, effective June 9, 2008.  Pursuant to Sharp, the Veteran is entitled to an effective date of June 9, 2008, the effective date of increased rating that gave rise to entitlement to additional compensation for dependents.  He is not, however, entitled to an earlier effective date because he did not submit proof of dependents within a year of the prior, April 2007 rating decision.

The Veteran contended in his notice of disagreement and substantive appeal that his wife should have been added as a dependent earlier, as he had been married to her since 1970 and had informed VA of this marriage at the time of his original compensation claim in November 2005.  However, the law and regulation governing effective dates for additional compensation on account of dependents based on establishment in the specified percentage requires that proof of dependents is received within one year from the date of notification of such rating action.  This language requires proof of the marriage within a year of notification of a rating action that grants a rating of not less than 30 percent.  While the VA may have had earlier indication of the marriage, over the years his situation could have changed.  VA is required to ascertain the CURRENT status once a rating of 30 percent or higher is granted.  

The Veteran did not provide proof of his marriage within the applicable time period after the April 2007 rating decision, and his completion of the original compensation claim form including information on his marriage did not meet this requirement.  The proper effective date under the above cited law, regulation, and case must be based on the date of receipt of the Veteran's VA Form 21-686c after a rating decision increasing compensation to not less than 30 percent.  As this form was received within a year of the November 19, 2008 rating decision that increased the rating to 70 percent and was not received within a year of the April 2007 decision that increased the rating to 30 percent, the earliest possible effective date for recognition of the Veteran's spouse as a dependent for purposes of an increase of his compensation award is the June 9, 2008 date of the increased rating claim granted in the November 19, 2008 decision.  To this extent, the claim must be granted and insofar as an effective date earlier than June 9, 2008 is claimed for recognition of the Veteran's spouse as a dependent for purposes of an increase of his compensation award, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date of June 9, 2008, but no earlier, for recognition of the Veteran's spouse as a dependent for purposes of an increase of his compensation award is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


